 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11    RACHEL RENEE THOMAS,                           Case No. 1:19-cv-00072-JDP
12                          Plaintiff,               ORDER GRANTING THE PARTIES’ MOTION
                                                     FOR AN EXTENSION OF TIME
13             v.
                                                     ECF No. 23
14    COMMISSIONER OF SOCIAL
      SECURITY,
15
                            Defendant.
16

17

18            The parties’ request for an extension, ECF No. 23, is granted. The deadline for

19   defendant’s responsive brief (or the parties’ remand stipulation) will be February 7, 2020.

20
     IT IS SO ORDERED.
21

22
     Dated:         January 27, 2020
23                                                      UNITED STATES MAGISTRATE JUDGE
24

25

26   No. 205.
27

28
                                                       1
